                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

UNITED STATES OF AMERICA ex               *
rel., JACQUELINE CLEMENTE,                *
COLLIN DAVIES, MIA GORDON,                *
KATHI KINDER, and MAUREEN                 *
SKINNER                                   *
                                          *
                        PLAINTIFFS        *
                                          *           CASE NO. 4:16CV00875 SWW
V.                                        *
                                          *
                                          *
LEAD TEACH MENTOR LLC;                    *
CURTISS ROBINSON; and VICKI               *
ROBINSON                                  *
                  DEFENDANTS              *
                                          *

                                   JUDGMENT

      Consistent with the orders entered April 11, 2018 [ECF No. 40] and March 20,

2019 [ECF No. 58], the plaintiffs’ claims are DISMISSED WITH PREJDUICE, and

pursuant to the order entered on this day, all counterclaims are DISMISSED WITHOUT

PREJUDICE, pursuant to 28 U.S.C. § 1367(c)(3). THIS ACTION IS DISMISSED IN

ITS ENTIRETY.

      IT IS SO ORDERED THIS 27TH DAY OF JUNE, 2019.

                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE
